Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                       
Specification
Applicant’s amendments to the specification dated November 4, 2021 have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  on .
IN THE CLAIMS
Claim , Line , the phrase "" has been replaced with –  –
Claim , Line , the phrase "" has been replaced with –  –

The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
Claims  are allowed based on their dependence from the allowed independent claim.
Claim  enables opportunities to improve vehicle driving pattern entry condition discrimination and precision by subdividing an aggressive driving pattern so that the identified driving pattern that is more consistent with the actual driving situation.  By utilizing accurately and precisely segmented driving pattern data, improved control dependent on the driving pattern is enabled, thereby optimizing fuel economy and improving control of in-vehicle devices such as an engine, motor, and transmission. 
The limitations of amended Claim  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - A high accelerator pedal sensor (hereinafter, referred to as ‘APS’) state in which a signal value of the APS exceeds a reference value and a high driving load state in which the driving load exceeds a reference value. (See Instant PgPub: ¶) 
In-vehicle device - Devices such as an engine, motor, transmission, and the like (See Instant PgPub: ¶¶).
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  
/SCOTT A REINBOLD/Examiner, Art Unit 3747